DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1 and 10 the limitations “radially distributed about the outer lateral surface” is indefinite because a person of ordinary skill in the art could not consistently interpret the meaning thereof.  It is presumed that the phrase is meant to capture some specific aspect of the arrangement depicted in the drawings, but there are multiple ways to interpret the term “radially distributed”. One interpretation could be that the location of the marks varies by radius, where the markings are at different distances, from the center of the tube, which could be defined numerically via a radial distribution function, 
	As to claim 15, the claim depends on itself and therefore lacks adequate antecedent basis for the limitations.  It is assumed that claim 15 should depend on claim 14 since it otherwise follows the same pattern as claim 9.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Maccario (US-6092558).
As to claims 1, 8, and 9, as best understood, Maccario teaches a tube marking system comprising a tube 20, a plurality of elongated markings 22 inscribed into grooves 26 that are positioned parallel to the central axis of the tube in the outer surface of the tube (see Maccario figures 5, 7, column 3 lines 28-42, column 4 lines 21-37)., and a plurality of elongated covers 36 (see Maccario column 5 lines 37-57).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 4-7 is rejected under 35 U.S.C. 103 as being unpatentable over Maccario (US-6092558) in view of Waidele (US-5555913).
As to claim 2, Maccario teaches a cover with an adhesive layer (see Maccario column 5 lines 37-57) but lacks a semi-transparent cover.  Waidele teaches a tubing system with a decorative surface formed with markings, stamping foil 7, and a semi-transparent cover, (see Waidele, column 1 line 56 to column 2 line 8, column 3 lines 50-58).  It would have been obvious to one of ordinary skill in the art to provide a tube having a plurality of grooves, markings and covers arranged as taught by Maccario with decorative markings and a semi-transparent cover as taught by Waidele in order to provide visual markings on the tube.
As to claims 4-7, Waidele teaches a tubing with a printed and patterned incriptions (see Waidele column 6 lines 14-25).  It would have been obvious to one of ordinary skill in the art to form a tube having a plurality of grooves, markings and covers arranged as taught by Maccario, wherein the markings include printed patterning as taught by Waidele.  Further specificity of the patterning thereof pertain to mere changes .

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Maccario (US-6092558) in view of Sigouin (US-8739835).
	As to claim 3, Maccario does not specify that the tube is polyethylene.  Sigouin teaches a tube 110 with an indicator 150 that is made of polyethylene (see Sigouin, column 6 lines 48-59, column 11 lines 62-68).  It would have been obvious to make the tube of Maccario of polyethylene as taught by SIgouin, since the mere selection of a material from those known to be suitable in the art requires only routine skill in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416

Claim 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maccario (US-6092558) in view of Waidele (US-5555913) and further in view of Sigouin (US-8739835).
As to claims 10, 14, and 15, Maccario teaches a tube marking system comprising a tube 20, a plurality of elongated markings 22 inscribed into grooves 26 that are positioned parallel to the central axis of the tube in the outer surface of the tube (see 
Maccario teaches a cover with an adhesive layer (see Maccario column 5 lines 37-57) but lacks a semi-transparent cover.  Waidele teaches a tubing system with a decorative surface formed with markings, stamping foil 7, and a semi-transparent cover, (see Waidele, column 1 line 56 to column 2 line 8, column 3 lines 50-58).  It would have been obvious to one of ordinary skill in the art to provide a tube having a plurality of grooves, markings and covers arranged as taught by Maccario with decorative markings and a semi-transparent cover as taught by Waidele in order to provide visual markings on the tube.
Maccario does not specify that the tube is polyethylene.  Sigouin teaches a tube 110 with an indicator 150 that is made of polyethylene (see Sigouin, column 6 lines 48-59, column 11 lines 62-68).  It would have been obvious to make the tube of Maccario of polyethylene as taught by SIgouin, since the mere selection of a material from those known to be suitable in the art requires only routine skill in the art.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As to claims 11-13, Waidele teaches a tubing with a printed and patterned incriptions (see Waidele column 6 lines 14-25).  It would have been obvious to one of ordinary skill in the art to form a tube having a plurality of grooves, markings and covers arranged as taught by Maccario, wherein the markings include printed patterning as taught by Waidele.  Further specificity of the patterning thereof pertain to mere changes .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636